Citation Nr: 1026331	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include frontal lobe syndrome and 
attention deficit disorder.


REPRESENTATION

Appellant represented by:	Margaret Lowrie, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1963 to May 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California.  
The Veteran testified at a Board hearing at the RO in March 2009.

The issue on appeal had been characterized as whether new and 
material evidence (NME) has been received to reopen a service 
connection claim for an acquired psychiatric disorder, to include 
frontal lobe syndrome, attention deficit disorder, and 
posttraumatic stress disorder (PTSD).  However, the issue of PTSD 
has been developed separately and after careful review of the 
claims file, the Board finds this issue is not on appeal.  

As noted above, the issue of whether NME has been received to 
reopen a service connection claim for an acquired psychiatric 
disability, to include frontal lobe syndrome and attention 
deficit disorder, was denied by the RO in an April 2004 rating 
action.  

The Board denied this same claim in a December 2002 decision.  At 
the time of that decision, the Veteran had multiple psychiatric 
diagnoses, including PTSD.  In the December 2002 decision, the 
Board noted that the Veteran raised a claim of service connection 
for PTSD, but that the issue had not been adjudicated by the RO.  
The Board expressly declined to adjudicate the issue of PTSD in 
the December 2002 decision and instead referred the matter back 
to the RO.  

Under this type of fact pattern, the issue of PTSD would normally 
be considered the same claim as that denied in the December 2002 
decision for an acquired psychiatric disability.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a differently diagnosed disease 
or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(holding that a claim based on a new diagnosis is a new claim).  
However, because the Board expressly declined to adjudicate the 
PTSD claim in the 2002 decision, the December 2002 Board decision 
may not be considered a final denial of that claim, and the 
matter of entitlement to service connection for PTSD must be 
considered on a direct service connection basis.

Entitlement to service connection for PTSD was denied by the RO 
in a December 2006 rating decision, and the record does not 
reflect that the Veteran filed a timely notice of disagreement on 
this issue.  

The RO nevertheless combined the PTSD issue with the NME issue in 
August 2007 and September 2008 supplemental statements of the 
case.  The Board finds that this was not appropriate given the 
absence in the record of either a timely notice of disagreement 
or substantive appeal with respect to the December 2006 denial of 
entitlement to service connection for PTSD.  The only substantive 
appeal of record is dated in 2005, prior to issuance of the 
rating decision which denied service connection for PTSD.  For 
these reasons, the Board will not address the issue of 
entitlement to service connection for PTSD in this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Extension Request

The Board has granted the Veteran and his attorney several 
extensions to submit additional evidence.  Pursuant to 38 C.F.R. 
§ 20.1304, the Veteran was granted a 60-day extension at his 
March 2009 Board hearing.  In May and August 2009, the Veteran 
sought additional extensions.  On August 13, 2009, the Board 
granted a 60-day extension of time.  On October 8, 2009, the 
Veteran requested an additional extension.  On November 2, 2009, 
the Board granted another 60-day extension.  

On December 15, 2009, the Veteran's attorney submitted another 
request for an extension.  In the time period from the March 2009 
Board hearing to January 2010, the Veteran has not submitted any 
additional evidence.  In light of the extensive amount of 
additional time already granted the Veteran and the lack of 
additional evidence submitted during this period, the Board 
denies the December 2009 request for an extension; however, in 
light of the need to remand this matter for additional 
development of the evidence, the Veteran is free to submit any 
additional evidence when this case is remanded to the Agency of 
Original Jurisdiction (AOJ).

Social Security Records

In an undated letter that was received by VA in July 2003, the 
Veteran references his "protracted Social Security Appeal," 
indicating that the Veteran has filed for Social Security 
Administration (SSA) disability benefits.  There is no indication 
in the file that any records were requested from SSA.  VA has a 
duty to obtain SSA records when they may be relevant to a 
Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The AOJ should 
contact the SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).

Military and VA Records

At his March 2009 Board hearing, the Veteran testified that he 
received treatment for his alleged in-service head injury and/or 
acquired psychiatric disability at a VA medical facility in 
Sacramento, California at some point between 1965 and 1967.  The 
Veteran also testified that received treatment for his alleged 
in-service head injury at Hunters Point Naval Station during 
active duty service.  The record does not reflect that these 
records have been requested.  Therefore, a remand is required to 
attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such records 
must be verified by SSA.  38 C.F.R. 
§ 3.159(c)(2)(2009).

2.  The AOJ should request any relevant 
treatment records for the Veteran from the 
VA Medical Facility in Sacramento, 
California for the timeframe from 1965 
through 1967.  The AOJ should also request 
directly from Hunters Point Naval Station 
any relevant treatment records for the 
Veteran from June 1963 through May 1965.

3.  After completion of the above, and any 
additional development of the evidence that 
the AOJ may deem necessary, the AOJ should 
review the record and readjudicate the 
claims.  If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


